If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



CHARTER COUNTY OF WAYNE,                                             UNPUBLISHED
                                                                     May 9, 2019
               Plaintiff-Appellant,

v                                                                    No. 339714
                                                                     Wayne Circuit Court
WAYNE COUNTY RETIREMENT                                              LC No. 17-004750-AW
COMMISSION,

               Defendant-Appellee,

and

WAYNE COUNTY BOARD OF
COMMISSIONERS,

               Intervenor-Appellee.


Before: O’BRIEN, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Plaintiff the Charter County of Wayne appeals as of right an order denying its motion for
a declaratory judgment, permanent injunction, and writ of mandamus; and granting defendant’s
motion for declaratory judgment, granting intervenor’s motion for summary disposition, and
dismissing plaintiff’s complaint. Critically, however, plaintiff only seeks in this appeal to obtain
a writ of mandamus. Because we agree with intervenor the Wayne County Board of
Commissioners that mandamus is inappropriate because a non-ministerial act is implicated, we
affirm.

                                       I. BACKGROUND
        This case arises from the declaration of a financial emergency for Wayne County (“the
County”)1 in August 2015. On August 21, 2015, the County and the State of Michigan entered
into a consent agreement2 that authorized remedial measures, including renegotiation of
collective bargaining agreements (CBAs) with its employees. The County negotiated CBAs with
all but one of its bargaining units, and it then imposed County Employment Terms (CET) on that
remaining bargaining unit.3 The CBAs and CET included changes to the composition of
defendant, the Wayne County Retirement Commission (“the Commission”) including an
increase from 8 to 10 members. These changes altered the composition of the Retirement
Commission set forth in the Wayne County Charter (“Charter”) and the Wayne County
Retirement Ordinance (“Ordinance”). See Home Rule Charter for the County of Wayne, §
6.112; Wayne County Retirement Ordinance No. 141-35.

        Following dismissal of a related federal action, the County filed the instant suit against
the Commission, claiming that the Commission continued to obstruct the seating of the new
members of the Retirement Commission. The County filed a complaint for declaratory relief and
mandamus against the Commission, as well as a motion for declaratory judgment, permanent
injunction, and writ of mandamus. The County argued that the trial court should enter a
declaratory judgment because pertinent sections of the Charter and Ordinance were preempted
by the Public Employment Relations Act (PERA), MCL 423.201 et seq., in turn because the
composition of the board was a mandatory subject of bargaining. The County contended that
retirees do not have a right to any particular makeup of the Commission, and any argument to the
contrary was precluded by the doctrines of res judicata and collateral estoppel because it had
been presented in federal court.

       In response to the County’s motion, the Commission argued that the County could not
impose terms and conditions of employment in a CBA on nonunion employees or retirees. To
amend the composition of the board, the County must negotiate the change with every union and
amend any applicable provisions in the relevant Charter and Ordinance. The Commission
claimed that the federal court did not rule on the merits of its arguments and that it never argued



1
 For ease of reference we will refer to plaintiff the Charter County of Wayne as the “County,”
defendant the Wayne County Retirement Commission as the “Commission,” and intervenor the
Wayne County Board of Commissioners as the “Board.”
2
    See MCL 141.1548.
3
  See Wayne Co v AFSCME Local 3317, 325 Mich. App. 614; ___ NW2d ___ (2018). The terms
in the CET regarding the composition of the Commission were identical to the terms in the
negotiated CBAs. The Board argues that the County took a position in AFSCME Local 3317
inconsistent with its position in the instant matter. AFSCME Local 3317 provides some insight
into the extent to which the “negotiations” of the new CBAs were practically “Hobson’s
choices.” However, the case was about whether the Michigan Employment Relations
Commission (MERC) had subject-matter jurisdiction over certain unfair labor practice charges,
not whether the ensuing CBAs and CET may preempt a charter or ordinance. We are not
persuaded that the asserted inconsistency has any bearing here.


                                                -2-
that there was a vested right to a specific composition of the Retirement Commission. The
Commission also filed a motion for declaratory judgment. The Wayne County Board of
Commissioners (“the Board”) filed a motion to intervene and a motion for summary disposition
in substantial concurrence with the Commission’s motion for a declaratory judgment. The trial
court granted the motion to intervene.

       After a hearing on the motions, the trial court issued an opinion and order that: (1) denied
the County’s motion for a declaratory judgment, permanent injunction, and writ of mandamus;
(2) granted the Commission’s motion for declaratory judgment; (3) granted the Board’s motion
for summary disposition; and (4) dismissed the County’s complaint.4 The trial court found that:

       any changes to the Retirement Commission are changes to the County Charter
       that must be submitted to the electorate for a vote pursuant to the Michigan
       Constitution, 1963 Const Article 7, § 2, and pursuant to the Charter Counties Act,
       MCL 45.514(1)(o). To do otherwise would be a violation of the due process
       rights of non-represented employees, exempt employees, retirees, and the public
       at large.

                                  II. STANDARD OF REVIEW

        In reviewing actions for both declaratory judgment and for mandamus, this Court reviews
questions of law de novo and the trial court’s ultimate decisions for an abuse of discretion.
Guardian Environmental Servs, Inc v Bureau of Constr Codes & Fire Safety, Dep’t of Labor &
Economic Growth, 279 Mich. App. 1, 5-6; 755 NW2d 556 (2008); Berry v Garrett, 316 Mich. App.
37, 41; 890 NW2d 882 (2016). This Court also reviews “a trial court’s denial of injunctive relief
for an abuse of discretion.” Michigan v McQueen, 293 Mich. App. 644, 652; 811 NW2d 513
(2011), aff’d on other grounds 493 Mich. 135 (2013). “An abuse of discretion occurs when the
trial court’s decision falls outside the range of principled outcomes.” Id. at 652-653. The
application of legal doctrines such as res judicata and collateral estoppel are questions of law that
this Court reviews de novo. William Beaumont Hosp v Wass, 315 Mich. App. 392, 398 n 4; 889
NW2d 745 (2016). A grant or denial of summary disposition is reviewed de novo on the basis of
the entire record to determine if the moving party is entitled to judgment as a matter of law.
Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A motion brought under MCR
2.116(C)(8) should be granted only where the complaint is so legally deficient that recovery
would be impossible even if all well-pleaded facts were true and construed in the light most
favorable to the non-moving party. Id. at 119. Only the pleadings may be considered when
deciding a motion under MCR 2.116(C)(8). Id. at 119-120.

                                        III. MANDAMUS

      The County originally sought to seat the new board either through a declaratory
judgment, a permanent injunction, or a writ of mandamus. On appeal, however, as noted at the


4
  The trial court granted defendant’s motion for declaratory relief and the Board’s motion for
summary disposition pursuant to MCR 2.116(C)(8).


                                                -3-
beginning of this opinion, the County only argues that it is entitled to a writ of mandamus. For
the purposes of resolving this appeal, we presume, although we do not decide, that a vote by the
electorate was not required to amend the Charter. We express no opinion as to that issue.
Rather, we will consider only whether the trial court abused its discretion by denying the
County’s request for a writ of mandamus to compel seating of the new Commission pursuant to
the CBAs and CET. Because we find that the trial court did not abuse its discretion,
consideration of the remaining issues on appeal is unnecessary.

       In Rental Props Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich. App. 498, 518-
519; 866 NW2d 817 (2014), this Court stated:

       To obtain the extraordinary remedy of a writ of mandamus, the plaintiff must
       show that: (1) the plaintiff has a clear, legal right to performance of the specific
       duty sought, (2) the defendant has a clear legal duty to perform, (3) the act is
       ministerial, and (4) no other adequate legal or equitable remedy exists that might
       achieve the same result. In relation to a request for mandamus, a clear, legal right
       is one clearly founded in, or granted by, law; a right which is inferable as a matter
       of law from uncontroverted facts regardless of the difficulty of the legal question
       to be decided. Even where such a right can be shown, it has long been the policy
       of the courts to deny the writ of mandamus to compel the performance of public
       duties by public officials unless the specific right involved is not possessed by
       citizens generally. [(citations and internal quotations omitted).]

Because a vote is not required, the County can show that the first, second, and fourth
requirements to obtain a writ of mandamus are met: the County has a clear, legal right to
performance, defendant has a duty to perform, and there is no other adequate remedy.

       However, it is less obvious whether implementation of the new Commission is a
ministerial act. See id. “A ministerial act is one for which the law prescribes and defines the
duty to be performed with such precision and certainty as to leave nothing to the exercise of
judgment or discretion.” Hanlin v Saugatuck Twp, 299 Mich. App. 233, 248; 829 NW2d 335
(2013). The Board contends that implementation of the new Commission will require discretion
because there is, undisputedly, no plan for implementation. The County, however, argues that it
is a ministerial act for the Commission to vote on the CEO’s designees to the Commission on
their merits.

        In McMullen v Peterson, 300 Mich. 166, 169-170; 1 NW2d 494 (1942), our Supreme
Court held that a writ of mandamus was properly issued to require a city manager to appoint
members of a civil service commission. In Attorney General v Common Council of Detroit, 29
Mich. 108, 109, 115 (1874), our Supreme Court held that mandamus was proper to compel the
Common Council of Detroit to consider and act on nominations made by the mayor for a board
of public works. Similarly, the Court has stated that the duty of a board to pass or not to pass a
statutory preamble and resolution was ministerial. Alward v Bd of Supervisors of Oakland Co,
187 Mich. 573, 576; 153 N.W. 1001 (1915), citing Paul v Benzie Circuit Judge, 169 Mich. 452;
135 N.W. 283 (1912). The lesson from these cases is clearly that mandamus is proper to compel a
specific, narrow, and identifiable act of exercising discretion, so long as there is no judgment or
discretion required to determine the nature of that act in the first instance.

                                                -4-
        We agree with the Board that the instant situation is materially distinguishable. In none
of the above cases were existing members to be displaced and replaced. We agree with the
Board’s observation that serious questions remain outstanding regarding implementation. For
example: were the new members to be selected or appointed, and if so, when? How would it be
determined which three of the four active employee members would remain? Which one of the
two retiree members would remain? What was the term of years for each the members, and will
those terms overlap or be staggered? Under the Charter as it presently exists, those questions are
answered. If those questions were likewise answered under the CBA and CET, which must in
effect replace §6.112 of the Charter, then perhaps mandamus would be appropriate. However, it
is clear that implementation of the CBA and CET terms requires more than merely compelling a
narrow and definite exercise of discretion. Rather, significant decision-making is required
beyond the permissible scope of a writ of mandamus.

      We therefore conclude that the trial court properly determined that the issuance of a writ
of mandamus would be inappropriate.

                                      IV. CONCLUSION

        Because the trial court properly concluded that a writ of mandamus would be
inappropriate, the trial court did not abuse its discretion by refusing to issue the writ. Because
the County does not seek any alternate form of relief on appeal, we need not consider its
arguments pertaining to res judicata, collateral estoppel, or PERA. The trial court is therefore
affirmed. However, we direct that the parties shall bear their own costs, in light of our decision
not to address the entirety of the issues raised. MCR 7.219(A).

                                                            /s/ Colleen A. O'Brien
                                                            /s/ Amy Ronayne Krause




                                               -5-